PER CURIAM.
We reverse appellant’s sentence and remand for resentencing and a rehearing on the suitability of imposing an adult sentence on the appellant. The trial court erred by failing to reduce to writing its decision to impose adult sanctions. E.g., Ford v. State, 576 So.2d 440 (Fla. 4th DCA 1991); § 39.111(7)(d), Fla.Stat. (1989). Because they are now moot, we do not address the issues raised on appeal concerning the adequacy of the trial court’s oral findings.
LETTS and GUNTHER, JJ., concur.
STONE, J., concurs specially with opinion.